Citation Nr: 1014407	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-34 109	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 30, 1981 Board decision which denied a claim for 
total disability based upon individual unemployability 
(TDIU).



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.

The moving party seeks revision or reversal of the November 
1981 Board decision to the extent it denied entitlement to 
TDIU.


FINDING OF FACT

The November 30, 1981 decision by the Board was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The November 30, 1981 Board decision denying entitlement to 
TDIU does not contain clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).
Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing.  See 38 C.F.R. § 20.1404(b) (2009); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2009); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2009); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist a veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

In this case, the Veteran argues that the Board committed CUE 
in its November 1981 decision to the extent that it denied 
entitlement to TDIU.  Specifically, the Veteran argues that 
the evidence of record at the time of the 1981 decision 
showed that the Veteran was unable to work due to his service 
connected disabilities.  He said that there was no evidence 
of record indicating that he could work.  He argues that the 
Board committed CUE because it ignored the evidence in favor 
of its own opinion.

In 1981, 38 C.F.R. § 4.16 (1981) provided as follows:

(a) Total disability ratings for compensation may 
be assigned, where the schedular rating is less 
than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a 
result of service-connected disabilities: 
Provided that, if there is only one such 
disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and 
sufficient additional disability to bring the 
combined rating to 70 percent or more.  

For the above purpose of one 60 percent 
disability, or one 40 percent disability in 
combination, the following will be considered as 
one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower 
extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) 
multiple disabilities incurred as a prisoner of 
war.

It is provided further that the existence or 
degree of non-service-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages referred to in 
this paragraph for the service-connected 
disability or disabilities are met and in the 
judgment of the rating agency such service-
connected disabilities render the veteran 
unemployable.

(b) It is the established policy of the Veterans 
Administration that all veterans who are unable 
to secure and follow a substantially gainful 
occupation by reason of service-connected 
disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the 
Director, Compensation and Pension Service for 
extra-schedular consideration all cases of 
veterans who are unemployable by reason of 
service-connected disabilities, but who fail to 
meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board 
will include a full statement as to the veteran's 
service-connected disabilities, employment 
history, educational and vocational attainment 
and all other factors having a bearing on the 
issue.

The Veteran argues that the Social Security Administration 
(SSA) rated him as totally disabled in 1974 because of his 
service connected disabilities and that accordingly, the 
Board should have taken this into consideration and granted 
him TDIU in 1981.  He argued as much during his informal 
hearing before the Board in September 1980; however, at the 
time of the November 1981 Board decision, the claims file 
included only a letter from SSA indicating the grant of 
disability benefits.  No rationale or explanation of benefits 
was included in the SSA letter.  The SSA rating decision and 
evidence upon which the decision was based were not of record 
at the time of the 1981 Board decision.  

The Board notes that despite being notified of the existence 
of potential pertinent SSA records, VA did not attempt to 
obtain the records for review.  However, it is noted that 
this duty falls under the duty to assist, and as such, cannot 
be the basis for a finding of CUE.  38 C.F.R. § 20.1403(d).

The Board reviewed the evidence of record at the time of the 
November 1981 decision but did not find any medical or lay 
evidence to corroborate the Veteran's allegation of 
unemployability.  Essentially, it appears that the only 
evidence of record indicating that the Veteran was 
unemployable due to his service connected disabilities was 
his statements and testimony.  His TDIU claim was not 
supported by letters from his prior employers or medical 
records.  The medical records failed to indicate that the 
Veteran's service connected disabilities prevented him from 
maintaining substantially gainful employment.  Although the 
Veteran's lay statements may be competent to as to lay-
observable residuals of his service-connected disabilities, 
the Veteran has presented no evidence that he has the 
expertise needed to render an opinion as to the impact that 
these conditions have upon his ability to work.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  The November 1981 Board 
decision underwent a detailed review of the evidence, 
remanding the case in October 1980 for additional 
development.  The results of the March 1981 examination 
obtained by the Board clearly provides evidence against the 
Veteran's claim as it indicates the requirement for a higher 
rating of the Veteran's service connected disabilities were 
not met at that time.  This medical report, in and of itself, 
provides a basis to find no unmistakable error in the prior 
Board decision.  Prior examinations, which also provide 
evidence against higher evaluations (for example, the May 
1979 examination) also, in an of themselves, provide a basis 
to find no CUE in the prior Board decision.  In this regard, 
it is important to note that any examination report which 
provides evidence against this claim provides the basis for a 
finding that CUE does not exist in this case, as it provides 
a basis for the Board's findings in 1981.  While the 
Veteran's attorney may not agree with this determination, 
citing to case law that did not exist in 1981, this is not a 
basis for finding CUE. 

Regardless, it does not appear that the Board committed an 
error that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  In this case, the correct facts, as they 
were known at the time, were before the Board.  The weight 
that the Board placed on the Veteran's lay statements and 
medical testimony is not a matter of CUE.

Further, the Veteran argues that the Board erred in rendering 
its own opinion regarding the Veteran's ability to work.  
This argument appears to be based upon Colvin v. Derwinski, 
Vet. App. 171, 175 (1991), a decision by the United States 
Court of Veterans Appeals, currently named the United States 
Court of Appeals for Veterans Claims (Court), which holds 
that the Board is not free to substitute its own judgment for 
that of an expert.  

In this regard, the Board notes that the Court was 
established in November 1988 and that the opinion prohibiting 
the Board from rendering its own opinions was decided in 
1991, more than 10 years after the Veteran's November 1981 
claim.  As noted above, CUE cannot be based upon law that was 
not in existence at the time the Board decision was made.  

Therefore, a finding of CUE is not warranted.  Counsel can 
not use Court decisions that did not exist as a basis to find 
the Board committed "error" in not meeting the standards of 
a Court decision that did not exist at the time the Board 
addressed this claim.  In summary, for the reasons and bases 
expressed above, the Board finds that November 1981 decision 
did not contain CUE.  The motion is accordingly denied.

ORDER

The motion to revise the Board's November 1981 decision on 
the basis of CUE is denied.

                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



